Per Curiam.
A cautionary judgment under the rule is not of course, but for special matter disclosed by the report of the judge; and, unluckily for the plaintiff, the judge is of opinion that his cause is misconceived. That itself would be reason enough to discharge the present application, even did the cause stand on a motion for a new trial. But it stands on a verdict subject to the opinion of the Court on 'the evidence, which was consequently given by consent, and subject to no conditions that were not expressed. What authority have we to interpolate another 1 The answer is, that the rule itself, which has been made expressly applicable to such a verdict, reserves the power of disposing of contingencies which have not been provided for by the parties: but it is applicable only to contingencies; in plain terms, occui'rences which could not be foreseen, and which unexpectedly put the debt in jeopardy by an increased risk of the debtor’s insolvency, which, however, must be specially shown to make a case for the discretionary power of the Court. The cause shown here is that the debtor’s estate is incumbered ; but it appears not that it was otherwise at the trial; and, beside, nothing would be put to hazard by the want of a lien, unless he were about to incumber it farther. It is not pretended, however, that any other creditor is pressing him. A judgment is an injury to a debtor’s credit which ought not to be inflicted wantonly, and before the debt has been judicially established; and no sufficient reason has been shown for it here.
Rule discharged.